11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Rhonda Connor Snow
Appellant
Vs.                   No. 11-02-00221-CR B Appeal from Dallas County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
withdraw her appeal.  Appellant states that
she has decided not to continue with her appeal.  The motion is signed by both appellant and her attorney.  The motion is granted.  TEX.R.APP.P. 42.2.
The appeal is dismissed.
 
PER CURIAM
 
September 12, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.